Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The Applicants’ amendment filed December 15, 2020 is acknowledged.  Claim 3 is deleted.  Claims 1, 4, 7-9 and 18 are amended.  Claims 14-17 and 23 are withdrawn. Now, Claims 1-2, 4-13 and 18-22 are pending for consideration.

2.	Claim rejection(s) under 35 USC 112 (except those set forth in paragraph 5 below) in the previous Office Action (Paper No. 20201107) is/are removed.

3.	Claim rejection(s) under 35 USC 102 in the previous Office Action (Paper No. 20201107) is/are removed.

4.	The text of those sections of Title 35, U.S. code not included in this action can be found in prior Office Action(s).

Claim Rejections - 35 USC § 112
5.	Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	In Claims 4 (4th line from bottom) and 7 (5th line from bottom), “trivalent residue” causes confusion because “X” is clearly divalent. Notable, if X were trivalent, X would have contained an open valence. 
	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, Claim 6 recites the broad recitation “at least two C bridge atoms”, and the claim also recites “preferably 3 to 6 C bridge atoms” which is the narrower statement of the range/limitation. In Claim 7 (5th line 

Allowable Subject Matter
6.	Claims 1-2, 8-13 and 18-22 are allowed.
	Nakagawa (US 2009 0234072) discloses a one-part composition consisting of a crosslinkable silyl group-terminated vinyl polymer (I), a photoacid generator of tri(alkylphenyl)sulfonium hexafluoroantimonate, 3-glycidoxypropyltrimethoxysilane and Irganox 1010 (i.e., anti-ageing agent). The composition can be applied to a substrate using a 50-μm applicator, which is thus in a liquid form. ([0561]-[0563]) The crosslinkable silyl group-terminated vinyl polymer (I) is derived from the polymerization of butyl acylate, ethyl acrylate, 2-methoxyethyl acrylate in the presence of an initiator system containing CuBr, diethyl-2,5-dibromoadipate and pentamethyldiethylenetriamine to afford an alkenyl group-terminated polymer. The alkenyl group-terminated polymer is further hydrosilylated by dimethoxymethylsilane to afford the crosslinkable silyl group-terminated polymer. ([0517]-[0522]) Notably, one of ordinary skill in the art would know that the alkenyl groups in the polymer are derived from diethyl-2,5-dibromoadipate. The composition does not contain any hydrolytical condensation catalyst other than the foregoing photoacid generator. However, Nakagawa does not teach or fairly suggest the presently claimed at least bifunctional α-alkoxysilane compound.

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



klp
February 16, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765